
	
		II
		112th CONGRESS
		2d Session
		S. 3386
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 320 7th Street in Ellwood City, Pennsylvania, as the
		  Sergeant Leslie H. Sabo, Jr. Post Office
		  Building.
	
	
		1.Sergeant Leslie H. Sabo, Jr.
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 320 7th Street in Ellwood City, Pennsylvania, shall be known
			 and designated as the Sergeant Leslie H. Sabo, Jr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Sergeant
			 Leslie H. Sabo, Jr. Post Office Building.
			
